JONES, J.
Epitomized Opinion
This is an action by Hall to partition and quiet title to land. Wm McClurg acquired 100 acres under the wi’l of his father which contained a provision that he should “have the farm above described by. paying certain legacies to his two brothers and to the children of his deceased sister. McClurg died intestate and later his wife died leaving a will. This action was brought by the brothers and the children of McClurg’s deceased sister against the devisees of MeOlurg’s wife. The lower court held for the pTaintiffs whereupon defendants prosecuted error. In sustaining the judgment of the lower court the Court of Appeals held:
1. The real estate so acquired hy the son was ancestral property, and upon his dying intestate descended as such under the provisions of GC. 8573. The title thereto came to such intestate by devise. The provisions contained in the will, requiring such devisee to pay legacies did not convert the estate into one by purchase.